Case 1:21-cv-00025 Document 1-1 Filed on 02/24/21 in TXSD Page 1 of 3




                    EXHIBIT 1
     Case 1:21-cv-00025 Document 1-1 Filed on 02/24/21 in TXSD Page 2 of 3




                                CAUSE NO. 2019-DCL-01876

L.C. and D.S.                                §       IN THE DISTRICT COURT
       Plaintiffs                            §
                                             §
VS                                           §       445TH JUDICIAL DISTRICT
                                             §
ROMAN CATHOLIC DIOCESE OF                    §
BROWNSVILLE                                  §
    Defendant                                §       CAMERON COUNTY, TEXAS


                    INDEX OF DOCUMENTS BEING FILED
                         WITH REMOVAL ACTION

Exhibit 1 -    Index of Documents Being Filed With Removal Action

Exhibit 2 -    Civil Cover Sheet

Exhibit 3 -    List of Counsel of Record

Exhibit 4 -    State Court Docket Sheet from Cause No. 2019-DCL-01876, before the445th
               Judicial District Court, Cameron County, Texas

Exhibit 5 -    Plaintiff’s Original Petition, filed on March 26, 2019

Exhibit 6 -    Plaintiffs’ First Amended Petition, filed on April 3, 2019

Exhibit 7 -    Defendant the Roman Catholic Diocese of Brownsville, Texas’ Plea to the
               Subject Matter Jurisdiction and, Subject thereto, Special Exceptions and Original
               Answer, filed on April 29, 2019

Exhibit 8 -    Plaintiffs’ Second Amended Petition, filed January 3, 2020

Exhibit 9 -    Agreed Protective Order, signed on March 10, 2020

Exhibit 10 -   Defendant the Roman Catholic Diocese of Brownsville, Texas’ First Amended
               Special Exceptions, filed on June 18, 2020

Exhibit 11 -   Order on Unopposed Motion for Continuance of the August 26th Hearings, signed
               on September 30, 2020

Exhibit 12 -   Order on Unopposed Motion for Continuance of the August 26th Hearings, signed
               on September 30, 2020
     Case 1:21-cv-00025 Document 1-1 Filed on 02/24/21 in TXSD Page 3 of 3




Exhibit 13 -   Order Sealing Court Records, signed on October 6, 2020

Exhibit 14 -   Order on Plaintiff’s Motion for In Camera Review, signed on December 29, 2020

Exhibit 15 -   Agreed Docket Control Order, signed on January 12, 2021
